DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The communications received 03/29/2021 have been filed and considered by the Examiner. Claims 1-45 are pending. Claims 2-4 and 19-45 have been withdrawn. 

Election/Restrictions
Applicant’s election of claims 1 and 5-18 in the reply filed on 03/29/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6-9 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

As for claims 6-9 and 11, it is unclear whether the abbreviation CMC refers solely to carboxy methyl cellulose or whether it refers to a different constituent. For purposes of examination it is understood to solely correspond to carboxy methyl cellulose. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 10, and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al (US 4,889,595) hereinafter HER. 
	
As for claims 1, 10, and 16-18, HER teaches that there is a cross-linked pulp with low residuals [Title; Abstract]. The pulp of HER is produced in a substantially similar manner to the pulp as disclosed by Applicant. First HER’s substrates include those utilized by the Applicant (kraft pulp, cotton linters, and straw such as grass) [Applicant’s instant specification: pg. 25        l. 3-14; HER: col. 3, l. 56-63; col. 21, l. 14-16]. The pulp of HER is first bleached [HER: col. 4,         l. 5-10] then is cross-linked at a high consistency of greater than 30% [Applicant’s instant specification: pg. 4, l. 3-10; HER: col. 7, l. 66- col. 8, l. 55]. Then the pulp of HER is neutralized 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have improved the R18 (a value where lower residuals produce a higher value) value to the ranges claimed in claims 1 and 10 in order to improve the safety of the resultant product when used near human skin.  

Claims 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al (US 4,889,595) hereinafter HER in view of Chatterjee (US 3,932,209) hereinafter CHA. 

As for claims 5 and 15, HER teaches claim 1 however does not suggest what the hemicellulose content would be.
CHA teaches a crosslinked pulp [Abstract] in which the hemicellulose content can be 6-7% [col. 5 l. 16-31] and is removed according to desired average knot content which is done to achieve knot levels suitable for down steam processing of the resultant pulp [col. 2 l. 54-57] while also avoiding the removal of so much hemicellulose that the process becomes uneconomical [col. 5 l. 1-31]. 
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have performed of a routine optimization of the pulp of HER as taught by CHA to arrive to a hemicellulose content of greater than 6% as a prima facie obvious routine optimization of desired average knot content required by downstream processing of the resultant pulp product against the economics of hemicellulose removal [see prima facie obvious [see e.g. MPEP 2143(I)(B)].
 

Claims 6-9 and 11-14 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al (US 4,889,595) hereinafter HER in view of Chatterjee (US 3,932,209) hereinafter CHA as applied to claim 5 and further in view of Masaki et al (US 6,086,950) hereinafter MASA.

	As for claims 6-9 and 11-14, HER teaches claim 1 and HER/CHA teach a pulp which has all of the constituents of the pulp taught by the specification which would have the properties claimed except for the utilization of a polyglycidyl ether [Applicant’s instant specification pg. 11, l. 30-32] nor the inclusion of carboxy methyl cellulose. HER further teaches a concern for the safety of the cross-linker employed especially when considering contact with human skin [col. 2, l. 48-col. 3, l. 14]. HER additionally concerns itself with the provision of a product with superior absorbent capacity [col. 4, l. 49-58].
	MASA teaches the crosslinking of cellulose can be performed using polyglycidyl ether compounds which are noted as not being harmful to human bodies [col. 9, l. 33-42]. MASA 
Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have used polyglycidyl ether to cross-link the cellulose fibers of the combination of HER/CHA in order to improve human safety when contacting the product. It would also have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have cross-linked in such a manner to have incorporated carboxy methyl cellulose in order to utilize a highly absorbent polymer. 
The product of HER/CHA/MASA is substantially identical to the claimed product because it includes the hemicellulose at the same ranges, the R18 value at the same ranges, contains cross-linked carboxy methyl cellulose, and employs the same substrates utilized by the disclosure.  Therefore the combination would be understood to have all of the claimed properties. Where the claimed and prior art product are identical or substantially identical in structure or composition, a prima facie case of either anticipation or obviousness has been established. See In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). In other words, when the structure recited in the reference is substantially identical to that of the claims, the claimed properties (in this instance the resultant CMC viscosity) or functions are presumed to be inherent.



Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Herron et al (US 4,889,595) hereinafter HER in view of Chatterjee (US 3,932,209) hereinafter CHA as applied to claim 5 and further in view of Masaki et al (US 6,086,950) hereinafter MASA in further view of Mishra et al (Synthesis and Applications of Grafted Carboxymethyl Cellulose A Review, 2015) hereinafter MISH.

As for claims 8-9, HER teaches claim 1 and in the combination of HER/CHA/MASA would have the claimed CMC weight average. Should the Applicant disagree: 
	MISH teaches the properties and effects of carboxy methyl grafted cellulose [Title].
A key relationship taught by MISH is that between flocculation and the molecular weight [section 21.6.1.2 on pg. 487]. A product that is capable of use as a flocculent is particularly employable in various industries [section 21.6.1.3 on pg. 487].
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely optimized the average molecular weight as a means of optimizing flocculation performance. Routine optimization is prima facie obvious [see e.g. MPEP 2144.05(II)].


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Herron et al (US 4,889,595) hereinafter HER in view of Chatterjee (US 3,932,209) hereinafter CHA as applied to claim 5 and further in view of Masaki et al (US 6,086,950) hereinafter MASA in further view of Roy et al (Cellulose Modification by polymer grafting: a review, 2009) hereinafter ROY.

	As for claim 11, HER teaches claim 1 and the combination of HER/CHA/MASA as utilized in claim 5 would have the polydispersity of the CMC. Should the Applicant disagree:

Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have achieved a polydispersity index of greater than or equal to about 3 as a routine optimization between polydispersity and dimensional-stability, resistance to abrasion and wear, wrinkle recover, oil and water repellence, elasticity, sorbancy, ion exchange capabilities, temperature responsiveness, thermal resistance, and resistance to microbial attack. Routine optimization is prima facie obvious [see e.g. MPEP 2144.05(II)].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Elisa Vera whose telephone number is (571)270-7414.  The examiner can normally be reached on M-F 8 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/E.V./Examiner, Art Unit 1748      

/Eric Hug/Primary Examiner, Art Unit 1748